—Decree, Surrogate’s Court, New York County (Eve Preminger, S.), entered on or about February 8, 1993, which, inter alia, determined that the intent of the testator in publishing and declaring his will, as construed by the court, was to exonerate the specific beneficiaries from paying any expenses attached to the bequests and to have the executor pay all of these expenses, unanimously affirmed, without costs.
The will provides that the estate is to pay "all of the reasonable travel, moving and other expenses” in connection with the specifically bequeathed items. The Surrogate properly determined that storage expense is embraced within the phrase "other expenses” and appropriately declined to receive extrinsic evidence, since "the intent of the testat[or] can be gleaned from the four corners of the will” (Matter of Knapp, 119 AD2d 676, 677).
We have considered the petitioners’ remaining arguments, and find them to be without merit. Concur — Sullivan, J. P., Ross, Kassal, Rubin and Nardelli, JJ.